Citation Nr: 1219840	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for post-traumatic stress disorder (PTSD).
	
2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 RO decision which granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran then perfected an appeal as to the disability rating assigned.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court also held that when entitlement to a total disability rating based upon individual unemployability is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran's treating psychiatrist has noted that the Veteran is unable to function in a normal competitive work environment in light of his active PTSD symptoms.  For this reason, the Board has included the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disability on the title page of this decision.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.



REMAND

The Veteran's VA medical records reflect that he receives Social Security disability benefits.  Given his age and other circumstances, it is unclear whether this is a disability benefit or a retirement benefit, however.  Normally when a Veteran is receiving disability benefits from the Social Security Administration (SSA), the VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits, especially when unemployability is a factor in the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Given that the Veteran's PTSD has now been implicated as a factor in his employability, the Board finds that there is a reasonable possibility that SSA records are relevant to this claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, upon remand, the RO should determine what type of SSA benefits the Veteran is receiving, to include the question of whether he received SSA disability benefits at any point; and if so, copies of the SSA decision awarding benefits and all medical records collected in connection with that decision should be obtained and associated with the Veteran's VA file.

As the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file as well.

After obtaining these records, the Veteran should be provided with VA examinations for purposes of compensation, to identify the current level of impairment due to PTSD, and to obtain an informed medical opinion as to his overall employability, including the impact of his PTSD upon his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice regarding the issue of entitlement to TDIU. 

2.  The RO should obtain from the SSA the records pertinent to the Veteran's Social Security benefits, including a clear identification as to what type of SSA benefits he receives, as well as any medical records relied upon in granting those benefits.  38 U.S.C.A. § 5106.  

3.  The RO should obtain all records of VA medical treatment afforded to the veteran subsequent to February 2012 at the St. Louis VA Medical Center, and all associated clinics, for inclusion in the claims file.

4.  The veteran should be afforded a VA psychiatric examination to identify the current level of impairment due to PTSD.  The Veteran's claims folder including the records requested above should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to assign a Global Assessment of Functioning Score, and to comment upon the scores previously-assigned, given the wide variance in the scores currently of record.  The examiner is requested to render an opinion as to the impact of the Veteran's PTSD upon his employability.  The complete rationale for all opinions expressed should be fully explained.

5.  The veteran should be afforded a VA general medical examination for the purpose of evaluating his employability.  The examiner is requested to identify each disability currently-shown and discuss the impact of each disability upon his employability; and also to discuss the cumulative impact of his disabilities together upon his employability.  The examiner is informed that the total disability for compensation benefit is assigned regardless of age, and that for the purposes of this requested medical opinion, the Veteran's advancing age must be disregarded.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

